      Case 21-90281         Doc 18     Filed 05/19/21 Entered 05/19/21 08:21:51               Desc Generic
                                       Deficiency Notice Page 1 of 1
Form gendefntc(gendefnt)

                                   UNITED STATES BANKRUPTCY COURT

                                              Central District of Illinois
                                                203 U.S. Courthouse
                                                 201 S. Vine Street
                                                 Urbana, IL 61802

In Re: Karen Jones                                          Case No.: 21−90281
Debtor
                                                            Chapter: 13

                                           DEFICIENCY NOTICE



Notice is hereby provided:

Submit Amended Matrix original matrix did not include creditors listed on late filed schedule D. Amended Matrix
should include ONLY those creditors not included on the original matrix. PDF format.

Use Event Code: Bankruptcy>Miscellaneous Events>Amended Creditor Matrix (Fee)


            ANY ITEMS REQUESTED ON THIS FORM MUST BE FILED ON OR BEFORE 5/24/21



Dated: 5/19/21


                                                             /S/ Adrienne D. Atkins
                                                            Clerk, U.S. Bankruptcy Court



        Go to www.ilcb.uscourts.gov for information regarding this court's mandatory electronic filing policy.
